Citation Nr: 0737008	
Decision Date: 11/26/07    Archive Date: 12/06/07

DOCKET NO.  06-24 699	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for a low 
back disorder, inclusive of degenerative disc disease.  

2.  Entitlement to service connection for depression, to 
include as secondary to a low back disorder.  


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Brian J. Milmoe, Counsel


INTRODUCTION

The veteran served on active duty from December 1972 to 
December 1976.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision entered in February 
2005 by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Cleveland, Ohio, denying the veteran's claim 
to reopen for service connection for a low back disorder and 
his original claim for service connection for depression, to 
include as secondary to low back disability.  Further 
processing of this appeal was undertaken by the RO located in 
Portland, Oregon.   

Pursuant to his request, the veteran was afforded a hearing 
before the Board, sitting at the RO in May 2007.  A 
transcript of that proceeding is of record.  During the 
course of that hearing, the veteran submitted additional 
documentary evidence in support of the issues on appeal, 
along with a waiver for its initial consideration by the RO.  
He also raised the issue of entitlement to a total disability 
rating for compensation based on individual unemployability 
(TDIU).  Such matter, it is noted, has not been developed or 
adjudicated to this point and is beyond the Board's 
jurisdiction.  The veteran's raised TDIU claim is therefore 
referred to the RO for initial development and adjudication.  

It, too, is noted that the Board received additional evidence 
in early November 2007, consisting of a portion of the 
evidence submitted at his May 2007 hearing, in addition to 
records pertaining to a September 1978 hospitalization, which 
were previously submitted and considered long ago by the RO.  
Such evidence was submitted to the RO in April 2007, prior to 
the RO's certification of the instant appeal and transfer of 
the claims folder to the Board and, while a portion of the 
evidence submitted should have prompted the RO to prepare and 
furnish a supplemental statement of the case to the veteran, 
the evidence in question is before the Board on the veteran's 
waiver for its initial consideration by the RO.  No 
additional action on this matter is therefore in order.  

The issues involving the veteran's reopened claim of 
entitlement to service connection for a low back disorder and 
his original claim for service connection for depression, to 
include as secondary to a low back disorder, are addressed in 
the REMAND portion of the decision below and are REMANDED to 
the RO via the VA's Appeals Management Center (AMC) in 
Washington, DC.


FINDINGS OF FACT

1.  Service connection was most recently denied for a back 
disorder by a rating decision of July 2002; following notice 
to the veteran of the denial action undertaken in July 2002, 
no timely appeal was initiated.  

2.  An application to reopen a claim for service connection 
for a low back disorder, inclusive of degenerative disc 
disease, was received by VA in November 2004.  

3.  Since entry of the RO's decision in July 2002, denying 
the veteran's claim of entitlement to service connection for 
a back disorder, evidence has been received that was not 
previously before agency decision makers, that relates to an 
unestablished fact, that is neither cumulative nor redundant, 
and that raises a reasonable possibility of substantiating 
the veteran's claim.  


CONCLUSIONS OF LAW

1.  The RO's decision entered in July 2002, denying the 
veteran's application to reopen a claim for service 
connection for a back disorder, is final.  38 U.S.C.A. § 7105 
(West 2002); 38 C.F.R. § 3.104 (2007).

2.  Since entry of the July 2002 action, new and material 
evidence has been received to reopen the veteran's claim of 
entitlement to service connection for a low back disorder, 
including degenerative disc disease.  38 U.S.C.A. § 5108 
(West 2002); 38 C.F.R. § 3.156 (2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Preliminary Considerations

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) became law in 
November 2000.  The VCAA significantly added to the statutory 
law concerning VA's duties when processing claims for VA 
benefits by redefining the obligations of VA with respect to 
its duty to assist a claimant, and including an enhanced duty 
to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  Inasmuch 
as the action herein taken is wholly favorable to the 
veteran-appellant, a discussion of the VA's attempts to 
comply with the VCAA, its implementing regulations, and body 
of jurisprudence interpretive thereof, is obviated.

It is well-established doctrine that any statutory tribunal 
must ensure that it has jurisdiction over each case before 
adjudicating the merits of such case, and that a potential 
jurisdictional defect may be raised by the tribunal, sua 
sponte or by any party, at any state in the proceedings, and, 
once apparent, must be adjudicated.  Jackson v. Principi, 265 
F.3d 1366, 1369 (Fed. Cir. 2001) (finding that the Board's 
jurisdiction to address whether new and material evidence had 
been presented is mandatory, regardless of the action taken 
by the RO); see also Barnett v. Brown, 83 F.3d 1380, 1383 
(Fed. Cir. 1996).  In view of the foregoing, it is clear that 
the Board must initially address the question of the newness 
and materiality of the evidence, prior to any consideration 
of the merits of the reopened claim, regardless of the RO's 
prior actions or conclusions.

In general, decisions of the agency of original jurisdiction 
(the RO) which are not appealed in the prescribed time period 
are final.  38 U.S.C.A. § 7104; 38 C.F.R. § 3.104.  The 
exception to this rule is 38 U.S.C.A. § 5108, which provides 
that if new and material evidence is presented or secured 
with respect to a claim that has been finally disallowed, the 
Secretary shall reopen the claim and review the former 
disposition of the claim.  See Knightly v. Brown, 6 Vet. App. 
200 (1994).  Evidence presented since the last final denial 
on any basis (either upon the merits of the case, or upon a 
previous adjudication that no new and material evidence had 
been presented), will be evaluated in the context of the 
entire record.  See Evans v. Brown, 9 Vet. App. 273 (1996). 

New evidence means existing evidence not previously submitted 
to agency decision-makers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final of the 
claim sought to be reopened, and must raise a reasonable 
possibility of substantiating the claim.  38 C.F.R. 
§ 3.156(a).

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
during active duty, or for aggravation of a preexisting 
injury suffered or disease contracted within the line of 
duty.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service 
connection may also be warranted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service. 38 C.F.R. § 3.303(d).

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998) 
(citing Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)).  
Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992).

Alternatively, the nexus between service and the current 
disability can be satisfied by medical or lay evidence of 
continuity of symptomatology and medical evidence of a nexus 
between the present disability and the symptomatology.  See 
Voerth v. West, 13 Vet. App. 117 (1999); Savage v. Gober, 10 
Vet. App. 488, 495 (1997).

The veteran's entitlement to service connection for a back 
disorder was initially denied by the RO in a rating decision 
of October 1984 on the basis that a chronic back disorder was 
not shown to have resulted from an inservice episode of back 
pain.  The veteran was advised of this decision and of his 
appellate rights by the RO's correspondence of November 2004, 
following which he initiated an appeal.  However, he did not 
timely perfect such appeal thereafter, thereby rendering the 
October 1984 action final.  38 U.S.C.A. § 7105; 38 C.F.R. 
§§ 3.104, 20.1103 (2007).  

Claims to reopen were thereafter initiated, the most recent 
of which was denied by the RO in a rating decision of July 
2002 for the reason that no new and material evidence had 
been received with which to reopen the previously denied 
claim.  No timely appeal from the July 2002 was thereafter 
undertaken by the veteran, and, as such, the July 2002 action 
became final.  38 U.S.C.A. § 7105; 38 C.F.R. § 3.104.

In November 2004, the veteran filed an application to reopen 
a claim for service connection for a low back disorder, 
including degenerative disc disease.  The denial of this 
claim by the RO in February 2005 forms the basis of the 
instant appeal.  Given the finality of the most recent denial 
in July 2002, the question at this juncture is whether new 
and material evidence has been received to reopen the 
veteran's previously denied claim.  This ordinarily would 
necessitate a review of the evidence submitted both prior to 
and subsequent to the most recent, final denial, with the 
credibility of "new" evidence being presumed for the 
purpose of determining the newness and materiality of the 
evidence submitted.  See Justus v. Principi, 3 Vet. App. 510, 
513 (1992).  

In this instance, however, the Board need not review in 
detail the evidence submitted.  Rather, the undersigned in 
determining whether the evidence added to the record since 
July 2002 is new and material per 38 C.F.R. § 3.156, looks 
specifically at three items of particular import which have 
been recently added to the record.  Two of these items are 
May 2007 statements offered by the veteran's mother and 
sister that the veteran had been observed to have experienced 
back problems since his release from active duty in 1976.  In 
addition, a VA physician set forth in a September 2006 report 
that his review of current records indicated that the 
veteran's back and leg pain originated at least as early as 
1978.  That clinician further noted that it was the veteran's 
recollection that episodes of back pain had been present 
during 1976, indicating a probability in the physician's 
opinion that the veteran's back pain started in 1976.  

Whereas the evidence on file in July 2002 was found by the 
RO, in effect, not to identify any chronic back disability of 
service origin, the evidence received thereafter identifies a 
continuity of back symptomatology dating to the veteran's 
period of military service, as well as a link, established by 
a medical opinion of September 2006, between current low back 
disablement and the veteran's period of active duty, albeit 
the opinion was based, in part, upon history obtained from 
the veteran as the service medical records were not cited in 
support of the opinion.  Such evidence was not before agency 
decision makers in July 2002, it relates to an unestablished 
fact, it is neither cumulative nor redundant, and it raises a 
reasonable possibility of substantiating the veteran's claim 
herein at issue.  38 C.F.R. § 3.156.  Accordingly, the 
additional evidence received since entry of the July 2002 
denial is new and material, and the claim must be reopened.  


ORDER

New and material evidence has been received to reopen the 
veteran's claim of service connection for a low back 
disorder, including degenerative disc disease; the appeal is 
granted to this extent only.  





REMAND

Further development is deemed necessary prior to the Board's 
consideration of the merits of the veteran's reopened claim 
for service connection for a low back disorder, inclusive of 
degenerative disc disease, and for depression, to include as 
secondary to a low back disorder.  38 C.F.R. § 19.9 (2007).

There is an indication in the record in February 2003 that a 
claim for disability benefits from the Social Security 
Administration (SSA) had been denied, but the veteran in his 
June 2005 statement indicated that he had been awarded SSA 
disability benefits.  Clarification as to the veteran's 
receipt or nonreceipt of SSA benefits is necessary, and if an 
award has been made, all pertinent medical and administrative 
records relating thereto must be obtained for inclusion in 
the claims folder.  38 C.F.R. § 3.159(c)(2) (2007); see also, 
e.g., Martin v. Brown, 4 Vet. App. 136, 140 (1993). 

As to the veteran's claimed back disorder, the record is 
replete with references to one or more on-the-job injuries 
involving his back, for which one or more awards of Workers 
Compensation benefits was made.  One such injury is noted in 
hospitalization records of September 1978 as having occurred 
in January 1978, but such records also reference a total of 
two back injuries for which prior treatment had been 
furnished.  In any event, the records associated with the 
claims file do not include complete medical records 
pertaining to any and all work injuries involving the low 
back or any related awards of Workers Compensation benefits.  
Clearly, such records would be pertinent to the matter at 
hand, particularly as to the existence of any back disorder 
preexisting a postservice work-related injury to the 
veteran's back.  Efforts to obtain these records are found to 
be in order.  38 C.F.R. § 3.159(c)(1).

Also, the veteran requests that he be afforded a VA medical 
examination with respect to his back and such request is 
found by the Board to be a reasonable one, based on a showing 
of current disability of the low back, as well as an 
inservice back problems and continuing complaints of back 
pain thereafter.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 
3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79, 81 
(2006).

In the event that service connection for a low back disorder 
is established, it would likewise be prudent to afford the 
veteran a VA psychiatric examination to more fully probe the 
relationship, if any, between the veteran's claimed 
depression and his low back disability.  38 C.F.R. § 3.310; 
Allen v. Brown, 7 Vet. App. 439 (1995). See also 71 Fed. Reg. 
52744 (Sept. 7, 2006). 

Accordingly, this portion of the appeal is REMANDED for the 
following actions:

1.  Consistent with the provisions of 38 
U.S.C.A. §§ 5100, 5103 (West 2002) and 38 
C.F.R. § 3.159 (2007), the veteran must 
be notified of what information and 
evidence are still needed to substantiate 
his reopened claim for service connection 
for a low back disorder, inclusive of 
degenerative disc disease, and his 
original claim for service connection for 
depression, to include as secondary to a 
low back disorder.  Included as to the 
claim for secondary service connection 
should be notice of the amendment to 38 
C.F.R. § 3.310, finalized as of October 
10, 2006, for implementation of the 
holding in Allen v. Brown, 7 Vet. App. 
439 (1995), for secondary service 
connection on the basis of the 
aggravation of a nonservice-connected 
disorder by service-connected disability.  
See 71 Fed. Reg. 52744 (2006).  

The veteran must be notified by written 
correspondence of any information and 
evidence not of record (1) that is 
necessary to substantiate his claim; (2) 
that VA will seek to provide; (3) that 
the veteran is expected to provide; and 
(4) must ask the veteran to provide any 
evidence in his possession that pertains 
to the claim. 38 C.F.R. § 3.159(b)(1).  
He should also be advised of his right to 
obtain a copy of his service medical 
records and other relevant portions of 
his claims folder so that the foregoing 
may be utilized by a medical or 
psychiatric clinician in the formation of 
an opinion as to the etiology of his low 
back disability and depression.  The RO 
or AMC must obtain any relevant VA or 
other government records, such as those 
compiled by or on behalf of the service 
department, which are identified.  If 
requested, VA will assist him in 
obtaining updated records of treatment 
from private medical professionals or 
other evidence, provided that he supplies 
sufficient, identifying information and 
written authorization.

The VCAA notice must also include, 
pursuant to 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b), an explanation as to 
the information or evidence needed to 
establish ratings and effective dates, as 
outlined by the holding in 
Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).

Depending upon the veteran's response, 
any and all assistance due him must then 
be provided by VA.

2.  By separate correspondence, the 
veteran must be contacted in writing and 
requested to furnish the dates and places 
of all on-the-job or other injuries to 
his back occurring during postservice 
years, the names and addresses of all 
medical professionals who examined or 
treated him in connection with those 
injuries, and whether Workers 
Compensation claims were filed and awards 
made pursuant to such claims.  In 
addition, the RO should obtain 
authorization from the veteran for the 
release of all medical and administrative 
records pertaining to his on-the-job 
injuries, medical examination and 
treatment, and Workers Compensation 
claims.  

Upon receipt of such information, the 
RO/AMC must attempt to obtain all 
pertinent data relating to any on-the-job 
injuries suffered by the veteran 
regarding his low back, medical 
examination and treatment therefor, and 
records relating to his Workers 
Compensation claims, including the 
findings and conclusions of any Workers 
Compensation Board as to any and all 
claims for such benefits filed by the 
veteran.   

3.  The RO/AMC must ascertain whether the 
veteran is in receipt of SSA disability 
benefits, and, if so, the disabling 
medical impairments involved and the date 
his disability, if any, began, must be 
fully ascertained.  All medical and 
administrative records utilized by the 
SSA in rendering a decision on any claim 
for SSA disability benefits must be 
obtained for inclusion in the veteran's 
claims folder.  

4.  Thereafter, the veteran should be 
afforded a VA medical examination by an 
orthopedist in order to ascertain more 
fully the nature and etiology of his 
current low back disorder, including 
degenerative disc disease.  The claims 
folder must be made available to the 
examiner for use in the study of this 
case and the prepared report of such 
evaluation must indicate whether the 
claims folder was made available and 
reviewed.  

Following a review of the relevant 
medical evidence in the claims file, the 
clinical evaluation and any tests that 
are deemed necessary, the examiner is 
asked to respond to the following 
question, providing a rationale for the 
response provided:  

Is it at least as likely as not 
(50 percent or greater degree 
of probability) that any low 
back disorder that is now 
present began during service or 
is otherwise related to any 
incident of service.  

Use by the examiner of the "at least as 
likely as not" language in responding is 
required.  The examiner is advised that 
the term "as likely as not" does not 
mean within the realm of possibility.  
Rather, it means that the weight of 
medical evidence both for and against a 
conclusion is so evenly divided that it 
is medically sound to find in favor of 
causation as to find against causation.  
More likely and as likely support the 
contended causal relationship; less 
likely weighs against the claim.  

The examiner is requested to provide a 
rationale for any opinion provided.  If 
the clinician is unable to answer any 
question presented without resort to 
speculation, he or she should so 
indicate.

5.  The RO/AMC should then readjudicate 
the veteran's reopened claim of 
entitlement to service connection for a 
low back disorder, including degenerative 
disc disease, on the basis of all of the 
evidence of record and all governing 
legal authority.  If the benefit sought 
on appeal remains denied, the veteran and 
his representative must be provided with 
a supplemental statement of the case.  An 
appropriate period of time should then be 
allowed for a response, before the record 
is returned to the Board for further 
review.  

6.  If and only if service connection is 
granted for any low back disorder, the 
veteran must be afforded a VA psychiatric 
examination for the purpose of 
determining whether any existing acquired 
psychiatric disorder, including 
depression, was caused or aggravated by 
any service-connected disability of his 
low back.  The claims folder is to be 
furnished to the examining psychiatrist 
for review.  

Following a review of the relevant 
medical/psychiatric evidence in the 
claims file, the mental status 
examination and any tests that are deemed 
necessary, the psychiatrist is asked to 
respond to the following question, 
providing a rationale for the response 
provided:

Is it at least as likely as not 
(50 percent or higher degree of 
probability) that any currently 
existing acquired psychiatric 
disorder, including depression, 
of the veteran was caused or 
aggravated by his service-
connected low back disorder?

The term "as likely as not" does not mean 
within the realm of possibility.  Rather, 
it means that the weight of medical 
evidence both for and against a 
conclusion is so evenly divided that it 
is medically sound to find in favor of 
causation as to find against causation.  
More likely and as likely support the 
contended causal relationship; less 
likely weighs against the claim.

The psychiatrist is also informed that 
aggravation is defined for legal purposes 
as a chronic worsening of the underlying 
condition versus a temporary flare-up of 
symptoms, beyond its natural progression.  

If the low back disability aggravated 
rather than caused the veteran's 
depression, the psychiatrist should  
indicate, to the extent that is possible, 
the approximate level of psychiatric 
impairment before the onset of the 
aggravation of depression (e.g., mild, 
moderate).

If the examiner must resort to 
speculation to answer this question, he 
or she should so indicate.  

7.  Thereafter, the veteran's claim of 
entitlement to direct and secondary 
service connection for depression must be 
readjudicated on the basis of all of the 
evidence of record and all governing 
legal authority, including 38 C.F.R. 
§ 3.310 as in effect both prior to, as 
well as on and after October 10, 2006.  
See 71 Fed. Reg. 52744 (2006).  If the 
benefit sought on appeal remains denied, 
the veteran and his representative must 
be provided with a supplemental statement 
of the case.  An appropriate period of 
time should then be allowed for a 
response, before the record is returned 
to the Board for further review.

The veteran need take no action until otherwise notified.  
The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the AMC/RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).





The purpose of this remand is to obtain additional 
evidentiary development and to preserve the veteran's due 
process rights.  No inference should be drawn as to the 
outcome of this matter by the actions herein requested.



______________________________________________
R. F. WILLIAMS
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


